Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 7 and 9 are allowable over prior arts US 2017/0173534 to Miyakawa et al., US 3933646 to Kanamaru et al., and US 2015/0144560 to Taniguchi et al.
Claims 1, 7, and 9 recites a membrane separation system and method of operating the system, wherein the system comprises a plurality of separation membrane elements connected to one another, each of the separation membrane elements comprising: a perforated-water collection tube; a plurality of separation membrane pairs, each separation membrane pair comprising separation membranes each having a feed-side surface and a permeate-side surface and disposed such that the feed-side surfaces face each other; a feed-side channel material provided between the feed-side surfaces of the separation membrane pairs; and a permeate-side channel material provided between the permeate-side surfaces of the separation membrane pairs, wherein the separation membrane pairs, the feed-side channel material and the permeate-side channel material are spirally wound around the perforated-water collection tube, the plurality of separation membrane elements comprise a first separation membrane element and a second separation membrane element, the separation membrane pair included in the first separation membrane element comprises a raw water feed portion and a concentrate discharge portion respectively in opposite end portions in a longitudinal direction of the perforated-water collection tube, the separation membrane pair included in the second 
Miyakawa discloses a system comprising a plurality of membrane elements connected in series (refer fig. 5), the membrane elements comprise a perforated-water collection tube (25); a plurality of separation membrane pairs (refer fig. 2 and 3 indicating a plurality of membrane pairs), each separation membrane pair comprising separation membranes (22) each having a feed-side surface and a permeate-side surface and disposed such that the feed-side surfaces face each other; a feed-side channel material (28) provided between the feed-side surfaces of the separation membrane pairs; and a permeate-side channel material (27) provided between the permeate-side surfaces of the separation membrane pairs, wherein the separation membrane pairs, the feed-side channel material and the permeate-side channel material are spirally wound around the perforated-water collection tube (refer fig. 2, fig. 3). Miyakawa discloses that feed inlet and concentrates outlet are at ends of the membrane element along the direction of water collecting tube (Refer fig. 5).
Miyakawa does not disclose that the plurality of separation membrane elements comprise a first separation membrane element and a second separation membrane element, the separation membrane pair included in the first separation membrane element comprises a raw water feed portion and a concentrate discharge portion respectively in opposite end portions in a longitudinal direction of the perforated-water collection tube, the separation membrane pair included in the second separation membrane element comprises a raw water 
Taniguchi discloses a filter system having a plurality of membrane elements having similar configuration as Miyakawa. Taniguchi fails to remedy deficiencies of Miyakawa.
Kamamura discloses a membrane module having a membrane element wherein raw water feed is provided in a direction perpendicular to permeate collecting pipe (refer fig. 1, fig. 3). However, Taniguchi does not disclose a system comprising a plurality of membrane elements, wherein the first separation membrane element comprises a raw water feed portion and a concentrate discharge portion respectively in opposite end portions in a longitudinal direction of the perforated-water collection tube, the separation membrane pair included in the second separation membrane element comprises a raw water feed portion or a concentrate discharge portion in an end portion in a direction perpendicular to the longitudinal direction of the perforated-water collection tube, and at least one first separation membrane element serves as a stage preceding the second separation membrane element.
Therefore, the cited prior art alone or in combination fail to teach or suggest each and every limitation of claims 1, 7 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777